DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 7-9, 12, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Verbeure et al (Publication number: US 2017/0124934) in view of Kim et al (US 2019/0206356).

Consider Claim 1, Verbeure et al shows a brightness compensation device (see figure 3A), comprising:
(a) A variable refresh rate (VRR) detection circuit adapted for receiving a video stream from a video source device (see figure 3A; paragraphs 39 and 40); (The refresh rate dependent gamma correction unit 300 is read as a variable refresh rate (VRR) detection circuit. The refresh rate dependent gamma correction unit 300 is configured to perform gamma correction for one component and multiple refresh rate dependent gamma correction units 300 may be used in parallel to perform gamma correction for more than one component in parallel).
(b) Wherein the video stream comprises a VRR video frame, and the VRR detection circuit detects a blanking period of the VRR video frame and generates a detection result (see paragraph 29); (Variations in light output for different horizontal line scan rates are normally not a problem for a variable refresh rate monitor because the horizontal line scan rate is usually always kept constant and is linked to the maximum refresh rate, while the vertical blanking interval changes continuously to lower the refresh rate below the maximum refresh rate).
(c) A control circuit, coupled to the VRR detection circuit to receive the detection result, and adapted for receiving the video stream from the video source device (see paragraphs 30 and 31; figures 5B and 6); (The driving electronics of the LCD panel or the GPU itself (in case of a so-called direct drive setup) adjust the component value sent to the LCD panel to compensate for variations in the gamma curve due to varying refresh rates in such a way that, for a given original value to be displayed, the light output stays constant irrespective of the refresh rate).
(d) Wherein the control circuit outputs frame data of the VRR video frame to a display device during a valid data period of the VRR video frame (see paragraph 29); (Variations in light output for different horizontal line scan rates are normally not a problem for a variable refresh rate monitor because the horizontal line scan rate is usually always kept constant and is linked to the maximum refresh rate, while the vertical blanking interval changes continuously to lower the refresh rate below the maximum refresh rate).
(e) The control circuit outputs the frame data of the VRR video frame to the display device during the blanking period of the VRR video frame according to the detection result until the blanking period ends (see figure 3A; paragraphs 39 and 40); (The refresh rate dependent gamma correction unit 300 is read as a variable refresh rate (VRR) detection circuit. The refresh rate dependent gamma correction unit 300 is configured to perform gamma correction for one component and multiple refresh rate dependent gamma correction units 300 may be used in parallel to perform gamma correction for more than one component in parallel).
However, Verbeure et al does not specifically show that the control circuit repeatedly outputs the same frame data of the VRR video frame to the display device during the blanking period of the VRR video.
In related art, Kim et al shows that the control circuit repeatedly outputs the same frame data of the VRR video frame to the display device during the blanking period of the VRR video (see figure 3; paragraphs 78-81); (The timing controller 200 may generate a third frame data signal having a third active period AC3 and a third blank period BL3 corresponding to a third frame FRAME3 having a third frame rate. For example, the third frame rate may be greater than the first frame rate. A length of the third active period AC3 may be equal to the length of the first active period AC1. A length of the third blank period BL3 may be less than the length of the first blank period BL1).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Kim et al into the teaching of Verbeure et al in order to compensate a display defect due to a variable frame rate (see Kim et al; paragraphs 6 and 7).

Consider Claim 4, Verbeure et al shows a brightness compensation method (see figure 2B), comprising: 
(a) Detecting a blanking period of a variable refresh rate (VRR) video frame and generating a detection result by a VRR detection circuit (see paragraph 29); (Variations in light output for different horizontal line scan rates are normally not a problem for a variable refresh rate monitor because the horizontal line scan rate is usually always kept constant and is linked to the maximum refresh rate, while the vertical blanking interval changes continuously to lower the refresh rate below the maximum refresh rate).
(b) Outputting frame data of the VRR video frame to a display device by a control circuit during a valid data period of the VRR video frame (see figure 3A; paragraphs 39 and 40); (The refresh rate dependent gamma correction unit 300 is read as a variable refresh rate (VRR) detection circuit. The refresh rate dependent gamma correction unit 300 is configured to perform gamma correction for one component and multiple refresh rate dependent gamma correction units 300 may be used in parallel to perform gamma correction for more than one component in parallel).
(c) The control circuit outputs the frame data of the VRR video frame to the display device during the blanking period of the VRR video frame according to the detection result until the blanking period ends (see figure 3A; paragraphs 39 and 40); (The refresh rate dependent gamma correction unit 300 is read as a variable refresh rate (VRR) detection circuit. The refresh rate dependent gamma correction unit 300 is configured to perform gamma correction for one component and multiple refresh rate dependent gamma correction units 300 may be used in parallel to perform gamma correction for more than one component in parallel).
However, Verbeure et al does not specifically show that the control circuit repeatedly outputs the same frame data of the VRR video frame to the display device during the blanking period of the VRR video.
In related art, Kim et al shows that the control circuit repeatedly outputs the same frame data of the VRR video frame to the display device during the blanking period of the VRR video (see figure 3; paragraphs 78-81); (The timing controller 200 may generate a third frame data signal having a third active period AC3 and a third blank period BL3 corresponding to a third frame FRAME3 having a third frame rate. For example, the third frame rate may be greater than the first frame rate. A length of the third active period AC3 may be equal to the length of the first active period AC1. A length of the third blank period BL3 may be less than the length of the first blank period BL1).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Kim et al into the teaching of Verbeure et al in order to compensate a display defect due to a variable frame rate (see Kim et al; paragraphs 6 and 7).

Consider Claims 7 and 14, Verbeure et al show display equipment, as well as a method (see figure 3A),comprising:
(a) A video source device adapted for providing a video stream, wherein the video stream comprises a variable refresh rate (VRR) video frame (see figure 3A; paragraphs 39 and 40); (The refresh rate dependent gamma correction unit 300 is read as a variable refresh rate (VRR) detection circuit. The refresh rate dependent gamma correction unit 300 is configured to perform gamma correction for one component and multiple refresh rate dependent gamma correction units 300 may be used in parallel to perform gamma correction for more than one component in parallel).
(b) A display device; and a brightness compensation device coupled to an output terminal of the video source device and an input terminal of the display device, wherein the brightness compensation device receives the video stream from the video source device, the brightness compensation device detects a blanking period of the VRR video frame (see paragraph 29); (Variations in light output for different horizontal line scan rates are normally not a problem for a variable refresh rate monitor because the horizontal line scan rate is usually always kept constant and is linked to the maximum refresh rate, while the vertical blanking interval changes continuously to lower the refresh rate below the maximum refresh rate).
(c) The brightness compensation device outputs frame data of the VRR video frame to the display device during a valid data period of the VRR video frame (see figure 3A; paragraphs 39 and 40); (The refresh rate dependent gamma correction unit 300 is read as a variable refresh rate (VRR) detection circuit. The refresh rate dependent gamma correction unit 300 is configured to perform gamma correction for one component and multiple refresh rate dependent gamma correction units 300 may be used in parallel to perform gamma correction for more than one component in parallel).
(d) The brightness compensation device outputs the frame data of the VRR video frame to the display device during the blanking period of the VRR video frame until the blanking period ends (see figure 3A; paragraphs 39 and 40); (The refresh rate dependent gamma correction unit 300 is read as a variable refresh rate (VRR) detection circuit. The refresh rate dependent gamma correction unit 300 is configured to perform gamma correction for one component and multiple refresh rate dependent gamma correction units 300 may be used in parallel to perform gamma correction for more than one component in parallel).
However, Verbeure et al does not specifically show that the control circuit repeatedly outputs the same frame data of the VRR video frame to the display device during the blanking period of the VRR video.
In related art, Kim et al shows that the control circuit repeatedly outputs the same frame data of the VRR video frame to the display device during the blanking period of the VRR video (see figure 3; paragraphs 78-81); (The timing controller 200 may generate a third frame data signal having a third active period AC3 and a third blank period BL3 corresponding to a third frame FRAME3 having a third frame rate. For example, the third frame rate may be greater than the first frame rate. A length of the third active period AC3 may be equal to the length of the first active period AC1. A length of the third blank period BL3 may be less than the length of the first blank period BL1).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Kim et al into the teaching of Verbeure et al in order to compensate a display defect due to a variable frame rate (see Kim et al; paragraphs 6 and 7).

Consider Claims 2, 5, Verbeure et al show a brightness compensation device according to claim 1, wherein the control circuit comprises: 
(a) A frame buffer adapted for temporarily storing the frame data of the VRR video frame from the video source device (see paragraph 32); (The first image is a complete image intended to fill the display screen of a display device and the first image may be read from a frame buffer).
(b) A controller coupled to the VRR detection circuit to receive the detection result, wherein the controller outputs the frame data of the VRR video frame to the display device during the valid data period of the VRR video frame (see figure 3A; paragraphs 39 and 40); (The refresh rate dependent gamma correction unit 300 is read as a variable refresh rate (VRR) detection circuit. The refresh rate dependent gamma correction unit 300 is configured to perform gamma correction for one component and multiple refresh rate dependent gamma correction units 300 may be used in parallel to perform gamma correction for more than one component in parallel).
(c) The controller outputs the frame data of the VRR video frame temporarily stored in the frame buffer to the display device during the blanking period of the VRR video frame according to the detection result until the blanking period ends (see figure 3; paragraphs 78-81); (The timing controller 200 may generate a third frame data signal having a third active period AC3 and a third blank period BL3 corresponding to a third frame FRAME3 having a third frame rate. For example, the third frame rate may be greater than the first frame rate. A length of the third active period AC3 may be equal to the length of the first active period AC1. A length of the third blank period BL3 may be less than the length of the first blank period BL1).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Kim et al into the teaching of Verbeure et al in order to compensate a display defect due to a variable frame rate (see Kim et al; paragraphs 6 and 7).

Consider Claims 8, 15, Verbeure et al shows that the brightness compensation device comprises: a VRR detection circuit adapted for receiving the video stream from the video source device (see figure 3A; paragraphs 39 and 40); (The refresh rate dependent gamma correction unit 300 is read as a variable refresh rate (VRR) detection circuit. The refresh rate dependent gamma correction unit 300 is configured to perform gamma correction for one component and multiple refresh rate dependent gamma correction units 300 may be used in parallel to perform gamma correction for more than one component in parallel).
(b) Wherein the VRR detection circuit detects the blanking period of the VRR video frame and generates a detection result; and a control circuit, coupled to the VRR detection circuit to receive the detection result, and adapted for receiving the video stream from the video source device (see figure 3A; paragraphs 39 and 40); (The refresh rate dependent gamma correction unit 300 is read as a variable refresh rate (VRR) detection circuit. The refresh rate dependent gamma correction unit 300 is configured to perform gamma correction for one component and multiple refresh rate dependent gamma correction units 300 may be used in parallel to perform gamma correction for more than one component in parallel).
(c) Wherein the control circuit outputs the frame data of the VRR video frame to the display device during the valid data period of the VRR video frame (see paragraph 29); (Variations in light output for different horizontal line scan rates are normally not a problem for a variable refresh rate monitor because the horizontal line scan rate is usually always kept constant and is linked to the maximum refresh rate, while the vertical blanking interval changes continuously to lower the refresh rate below the maximum refresh rate).
However, Verbeure et al does not specifically show that the control circuit repeatedly outputs the frame data of the VRR video frame to the display device during the blanking period of the VRR video.
In related art, Kim et al shows that the control circuit repeatedly outputs the frame data of the VRR video frame to the display device during the blanking period of the VRR video (see figure 3; paragraphs 78-81); (The timing controller 200 may generate a third frame data signal having a third active period AC3 and a third blank period BL3 corresponding to a third frame FRAME3 having a third frame rate. For example, the third frame rate may be greater than the first frame rate. A length of the third active period AC3 may be equal to the length of the first active period AC1. A length of the third blank period BL3 may be less than the length of the first blank period BL1).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Kim et al into the teaching of Verbeure et al in order to compensate a display defect due to a variable frame rate (see Kim et al; paragraphs 6 and 7).

Consider Claims 9, 16, Verbeure et al show a brightness compensation device according to claim 1, wherein the control circuit comprises: 
(a) A frame buffer adapted for temporarily storing the frame data of the VRR video frame from the video source device (see paragraph 32); (The first image is a complete image intended to fill the display screen of a display device and the first image may be read from a frame buffer).
(b) A controller coupled to the VRR detection circuit to receive the detection result, wherein the controller outputs the frame data of the VRR video frame to the display device during the valid data period of the VRR video frame (see figure 3A; paragraphs 39 and 40); (The refresh rate dependent gamma correction unit 300 is read as a variable refresh rate (VRR) detection circuit. The refresh rate dependent gamma correction unit 300 is configured to perform gamma correction for one component and multiple refresh rate dependent gamma correction units 300 may be used in parallel to perform gamma correction for more than one component in parallel).
(c) The controller outputs the frame data of the VRR video frame temporarily stored in the frame buffer to the display device during the blanking period of the VRR video frame according to the detection result until the blanking period ends (see figure 3; paragraphs 78-81); (The timing controller 200 may generate a third frame data signal having a third active period AC3 and a third blank period BL3 corresponding to a third frame FRAME3 having a third frame rate. For example, the third frame rate may be greater than the first frame rate. A length of the third active period AC3 may be equal to the length of the first active period AC1. A length of the third blank period BL3 may be less than the length of the first blank period BL1).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Kim et al into the teaching of Verbeure et al in order to compensate a display defect due to a variable frame rate (see Kim et al; paragraphs 6 and 7).

Consider Claims 12, 19, Verbeure et al shows that the video source device comprises: a graphics processor adapted for generating the video stream for the brightness compensation device (see paragraph 26); (The frame duration is associated with the display device whereas an image duration is associated with the GPU. The frame duration is the amount of time that an image is displayed before the display device is refreshed. The image duration is the amount of time during which an image is rendered by the GPU). 

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Verbeure et al (Publication number: US 2017/0124934) in view of Kim et al (US 2019/0206356) and Wyatt in view of Lawrence (Publication number: US 2019/0045141).

Consider Claims 11 and 18, Verbeure et al and Kim and Wyatt do not specifically show that the video source device comprises: an interface circuit adapted for receiving an original VRR stream from a host; and a video scaler, coupled to the interface circuit to receive the original VRR stream, and adapted for adjusting resolution of the original VRR stream for generating the video stream for the brightness compensation device.  
In related art, Lawrence shows that the video source device comprises: an interface circuit adapted for receiving an original VRR stream from a host; and a video scaler, coupled to the interface circuit to receive the original VRR stream, and adapted for adjusting resolution of the original VRR stream for generating the video stream for the brightness compensation device (see paragraphs 71 and 72); (The video data generated by the conversion steps 52 are in a format suitable for processing by the module 42 which is programmed to function as six video scalers 53-58, each of which performs a resolution reduction on each of the frames of the video stream. The scalers reduce the video stream resolution by different amounts from each other, but the reduction performed by each scaler of the described example will be the same in both spatial dimensions and does not vary with time).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Lawrence into the teaching of Verbeure et al and Kim and Wyatt in order to reduce resolution  of video streams (see Lawrence; paragraphs 71 and 72).

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Verbeure et al (Publication number: US 2017/0124934) in view of Kim et al (US 2019/0206356) and Wyatt in view of Shim et al (Publication number: US 2018/0151109).

Consider Claims 13 and 20, Verbeure et al shows that the display device comprises: 
(a) A display panel; a driving circuit adapted for driving the display panel (paragraphs 27 and 28); (Each component (e.g., red, green, blue) of the pixels of an LCD panel emits light that is dependent on a numerical value that is provided through the digital interface of the panel).
(b) A timing controller coupled to the brightness compensation device to receive the frame data, data enabling information (paragraphs 37 and 38); (A timing controller in the display device calculates an estimate for the next image duration and/or the refresh timeout).
(c) The timing controller controls the driving circuit according to the data enabling information, so that the display panel displays frame data of the VRR video frame during the valid data period of the VRR video frame (see paragraph 29); (Variations in light output for different horizontal line scan rates are normally not a problem for a variable refresh rate monitor because the horizontal line scan rate is usually always kept constant and is linked to the maximum refresh rate, while the vertical blanking interval changes continuously to lower the refresh rate below the maximum refresh rate).
However, Verbeure in view of Kim and Wyatt do not specifically show outputting data enabling information to the display device by the control circuit, wherein the data enabling information indicates the valid data period of the VRR video frame; and further outputting vertical synchronization information to the display device by the control circuit, wherein the vertical synchronization information indicates that the blanking period ends.
In related art, Shim et al shows outputting data enabling information to the display device by the control circuit, wherein the data enabling information indicates the valid data period of the VRR video frame; and further outputting vertical synchronization information to the display device by the control circuit, wherein the vertical synchronization information indicates that the blanking period ends (see figures 7 and 8; paragraphs 76 and 77); (The first refresh rate may be greater than the second refresh rate, and when the second refresh rate is applied, the second duty ratio of the emission start signal EVST may be gradually changed. A vertical synchronization signal (Vsync) is shown for distinguishing frames).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Shim et al into the teaching of Verbeure and Kim and Wyatt in order to maintain brightness of pixels (see Shim et al; paragraphs 7-11).

Allowable Subject Matter
Claims 3, 6, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        10/22/2022